Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to application 16/989,736, which was filed 08/10/20 and is a continuation of application 16/013,635, now U.S. Patent 10,776,577. Claims 1-21 are pending in the application and have been considered.

Claim Objections
In claim 1, line 7, should “including” be “include”?
In claim 8, line 5, should “including” be “include”?
In claim 15, line 5, should “including” be “include”?


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 5, 6, 8, 9, 12, 13, 15, 16, 19, and 20 of US Patent 10,776,577.
Specifically, a comparison of claim 1 in the present application with claim 8 of US Patent 10,776,577 yields the following:
(Present application)				           (US Patent 10,776,577)
1. A system for diagnosing problems from logs, the system comprising: 

a processor; 

a non-transitory computer-readable medium comprising instructions for: 


receiving new log statements; 



classifying the new log statements into at least one of a plurality of classifications based on an NLP feature associated with the log statements utilizing a NLP classifier model, 

wherein the plurality of predefined classifications including a problem classification and 


wherein the NLP classifier model was trained by: utilizing log statements tagged with the at least one of the plurality of classifications, 


wherein the log statements comprise training data were created from logs used in an enterprise computing environment including statements from a plurality of sources in the enterprise computing environment, 


and the training data was created by sampling the statements in the logs and tagging the log statements in the sample with at the least one of the plurality of classifications; 


identifying classified new log statements as log statements having the problem classification; and 

presenting the identified classified new log statements having the problem classification through a user interface.

8. A system for diagnosing problems from logs, the system comprising:

a processor;

a non-transitory computer-readable medium; and
stored instructions translatable by the processor to perform:

…logs used in an application development environment, the logs containing statements

…
classify log statements into one or more of the plurality of each predefined classifications based on an NLP feature associated with the log statements;
…
the classifying performed by the problem diagnostic module, the plurality of predefined classifications including a problem classification;

…
training a natural language processing (NLP) classifier model utilizing the log statements tagged with the plurality of predefined classifications
…
creating training data from logs used in an application development environment, the logs containing statements from a plurality of sources in an enterprise computing environment

…
the creating comprising taking a random sample of the statements in the logs and tagging log statements in the random sample with a plurality of predefined classifications
…

identifying, from the new log statements thus classified, statements having the problem classification
…
presenting, by the problem diagnostic module, the statements having the problem classification through a dashboard running in a browser.


As the table above demonstrates, although the language is not identical each limitation of claim 1 of the present application is found in claim 8 of US Patent 10,776,577, and therefore, the claim is anticipated. Independent claims 8 and 15 are similarly anticipated by claims 1 and 15 of US Patent 10,776,577 respectively. The subject matter of dependent claims 2-4, 6, 7, 9-11, 13, 14, 16-18, 20, and 21 of the present application is substantially similar to that found in claims 9, 8, 8, 12, 13, 2, 1, 1, 6, 5, 16, 15, 15, 19, and 20 of US Patent 10,776,577 respectively, and therefore these claims are also anticipated. Dependent claims 5, 12, and 19 each further specify that the plurality of classifications are domain specific, which is not explicitly found in the claims of US Patent 10,776,577. However, as noted above, claim 8 as well as each of independent claims 1 and 15 of US Patent 10,776,577 state “…the plurality of predefined classifications including a problem classification”, and so the classifications are considered specific to the domain of “problems”. Dependent claims 5, 12, and 19 are also therefore considered anticipated by the subject matter found in Independent claims 8, 1, and 15 of US Patent 10,776,577 respectively. 
Allowable Subject Matter
Claim 1-21 would be allowable if Applicant were to file a proper terminal disclaimer disclaiming any portion of the patent term resulting from this application that would extend beyond the patent term date of US Patent 10,776,577, thereby overcoming the nonstatutory obviousness-type double patenting rejections outlined above, as well as amend claims 1, 8, and 15 overcoming the objection for minor informalities.

The following is the examiner’s statement of reasons for indicating subject matter allowable over the prior art:

The closest prior art to independent claims 1, 8, and 15 is Li, Weixi (“Automatic Log Analysis using Machine Learning: Awesome Automatic Log Analysis Version 2.0”. Uppsala University Publication, 2013). Li discloses using natural language features for machine learning of classification of log results, see pages 5-6. However, Li does not disclose the features of independent claims 1, 8, and 15.



A combination or modification of Li and the other prior art of record would not have resulted in the limitations of claims 1, 8, and 15, and therefore claims 1, 8, and 15 would not have been obvious to one of ordinary skill in the art at the time of the invention.

Dependent claims 2-7, 9-14, and 16-21 further limit the allowable subject matter of parent claims 1, 8, and 15. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 8:00 AM - 4:30 PM. The examiner’s fax number is 571/270-6135.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Jesse S Pullias/
Primary Examiner, Art Unit 2655                                                      05/12/22